          Case 2:17-cv-02132-RBS Document 56 Filed 03/12/20 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 _________________________________________
                                           :
 XIAOXING XI, et al.,                      :
                                           :
                         Plaintiffs,       :    CIVIL ACTION
                                           :
                v.                         :    No. 17-cv-2132
                                           :
 FBI SPECIAL AGENT ANDREW HAUGEN, et       :    JURY TRIAL DEMANDED
 al.,                                      :
                                           :
                                           :
                         Defendants.       :
 _________________________________________ :


        RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE

       Defendants’ Motion to Strike Plaintiffs’ Notice of Supplemental Authority (ECF No. 53)

should be denied. Because this Court has the authority to take judicial notice of government

reports in the public record, including a Department of Justice Inspector General report, the OIG

report was the proper subject of a notice of supplemental authority. Indeed, even the government

concedes that this Court is entitled to take judicial notice of the existence of the OIG report, and

for that reason alone there is no basis to strike Plaintiffs’ submission. Def. Mot. at 3. Moreover,

the existence of this 400-page report supports the plausibility of Plaintiffs’ allegations that they

were subjected to intrusive FISA searches on the basis of materially false, misleading, or

fabricated allegations.

       To resolve a motion to dismiss, “a court may properly look at public records . . . in

addition to the allegations in the complaint.” Southern Cross Overseas Agencies Inc. v. Wah

Kwong Shipping Grp. Ltd., 181 F.3d 410, 426 (3d Cir. 1999) (citations omitted). Specifically,

the Court can take judicial notice of the existence of an opinion or report—not necessarily for the
          Case 2:17-cv-02132-RBS Document 56 Filed 03/12/20 Page 2 of 6




truth of the facts recited therein, but for the existence of the opinion or report. Id. In Southern

Cross, the court examined the contents of another court’s opinion, not for the truth of the

conclusions in the opinion, but for the impact that the opinion’s existence had on the parties. See

181 F.3d at 428 (considering whether the parties should have had notice of the arguments

presented in the opinion).

       Likewise, here, the Court may take judicial notice of the Inspector General’s Report—not

for the truth of its findings regarding misrepresentations made in FISA applications, but for the

fact that the Inspector General conducted an in-depth examination of this question and issued an

official Department of Justice report concluding that there were such misrepresentations. 1 Other

courts have similarly taken judicial notice of the contents of public records without assuming the

truth of their assertions. See Oxford Asset Mgmt. v. Jaharis, 297 F.3d 1182, 1188 (11th Cir.

2002) (in considering a motion to dismiss, the district court permissibly took notice of the

contents of a pharmaceutical insert, a matter of public record, not for the truth of the facts

asserted in the insert but for the existence of a clinical study showing that the drug could have a

certain impact); Posner v. Coral Resorts, LLC, No. 9:16-cv-03231-B, 2018 WL 1187565 at *3




1
  Similarly, the Court may take judicial notice of the existence of subsequent proceedings in the
Foreign Intelligence Surveillance Court (“FISC”). These include the FISC orders cited in
plaintiffs’ notice of supplemental authority, which (1) direct the government to identify the
remedial measures it had taken or intended to take in light of the misrepresentations and errors
contained in the FISA applications for surveillance of Mr. Page; and (2) recite the government’s
admission that its FISA surveillance of Mr. Page was unlawful. See Order, In re Accuracy
Concerns Regarding FBI Matters Submitted to the FISC, No. Misc. 19-02 (FISC Dec. 17, 2019),
http://bit.ly/2sRChus; Order, In re Carter W. Page, a U.S. Person, No. 16-1182 (FISC Jan. 7,
2020), https://bit.ly/371WxHy; see also Corrected Opinion and Order, In re Accuracy Concerns
Regarding FBI Matters Submitted to the FISC, No. Misc. 19-02 (FISC Mar. 5, 2020),
https://bit.ly/3cQgEg5 (“The frequency and seriousness of these errors in a case that, given its
sensitive nature, had an unusually high level of review at both DOJ and the Federal Bureau of
Investigation have called into question the reliability of the information proffered in other FBI
applications.”).
                                                  2
          Case 2:17-cv-02132-RBS Document 56 Filed 03/12/20 Page 3 of 6




(D.S.C. Mar. 6, 2018) (taking judicial notice of an Inspector General’s report regarding delayed

mail service to reject defendant’s argument that plaintiff’s allegations about her mail being

delayed “strain[ed] credulity”). As the Court can take judicial notice of the OIG report and its

contents—not for their truth, but for their existence—it is the proper subject of a Notice of

Supplemental Authority and an amended pleading is not necessary. The defendants’ motion to

strike should be denied on this basis.

        The existence of a report by the Inspector General finding that the FBI’s applications to

the FISC included several material misrepresentations, factual inaccuracies, and omissions is

relevant to the plausibility of Plaintiffs’ allegations and claims here. The plausibility analysis

“‘requires the reviewing court to draw on its judicial experience and common sense.’” Fowler v.

UPMC Shadyside, 578 F.3d 203, 211 (3d Cir. 2009) (quoting Ashcroft v. Iqbal, 129 S. Ct. 1937,

1950 (2009)). Certainly reports of public record and their contents are part of a court’s “judicial

experience and common sense.” Plaintiffs allege that they were subject to intrusive FISA

searches on the basis of materially false, misleading, or fabricated allegations. Defendants have

argued that Plaintiffs’ claims regarding FISA orders are not plausible. ECF 38 at 21. The

Department of Justice OIG found several incidents of material misrepresentations, inaccuracies,

and omissions in the FBI’s applications to the FISC. While the Court does not have to accept the

report’s findings as true, the fact that the OIG made such findings at all supports the plausibility

of Plaintiffs’ allegations.

        Finally, contrary to the defendants’ assertions, the possibility that the OIG will conduct

an audit of the FBI’s FISA applications does not provide an alternative remedy to Plaintiff

Xiaoxing Xi’s Bivens claims. None of Xi’s Bivens claims implicate the FISA surveillance or

searches in this case, so a FISA audit would not encompass the misconduct that forms the basis



                                                  3
          Case 2:17-cv-02132-RBS Document 56 Filed 03/12/20 Page 4 of 6




for those claims. In particular, such an audit would be completely unrelated to Xi’s claims of

malicious prosecution and fabrication of evidence (SAC Count I) or his claim of equal protection

and due process violations (SAC Count II). With regards to Xi’s claims regarding the unlawful

search and seizure of his property and belongings (SAC Count III), any audit of the FBI’s FISA

applications would be irrelevant to Xi’s claims that defendant Haugen’s intentional and/or

reckless material misrepresentations caused the issuance of criminal search warrants without

probable cause. Xi’s claim regarding unlawful surveillance and the interception and seizure of

his communications (SAC Count X) is against the official capacity defendants and is not brought

under Bivens. The OIG’s audit would not reach any of the wrong-doings alleged in Xi’s Bivens

claims—Counts I, II, and III—and therefore cannot be considered an alternative process for

addressing those wrongs. 2




2
  Even if the OIG’s audit of an unknown number of FISA applications—which may or may not
include applications made in Xi’s case—were to reach any non-FISA search warrants, the audit
still would not constitute an adequate alternative process for protecting the interests Xi asserts.
As the FTCA does not constitute a substitute for Bivens actions, Carlson v. Green, 446 U.S. 14,
19-20 (1980), neither does an OIG audit of uncertain scope.
                                                 4
          Case 2:17-cv-02132-RBS Document 56 Filed 03/12/20 Page 5 of 6




       For the reasons stated above, the Defendants’ Motion to Strike should be denied.

Plaintiffs respectfully request that the Court take judicial notice of the OIG report because the

fact of its existence and contents, even without assuming the accuracy of the conclusions,

supports the plausibility of Plaintiffs’ claims.



                                                       Respectfully submitted,


                                                       /s/ Susan M. Lin
                                                       David Rudovsky
                                                       Jonathan H. Feinberg
                                                       Susan M. Lin
                                                       KAIRYS, RUDOVSKY, MESSING, FEINBERG
                                                         & LIN LLP
                                                       The Cast Iron Building
                                                       718 Arch Street, Suite 501 South
                                                       Philadelphia, PA 19106
                                                       (215) 925-4400
                                                       (215) 925-5365 (fax)

                                                       Patrick Toomey
                                                       Ashley Gorski
                                                       Jonathan Hafetz
                                                       AMERICAN CIVIL LIBERTIES UNION
                                                         FOUNDATION
                                                       125 Broad Street, 18th Floor
                                                       New York, NY 10004
                                                       (212) 549-2500
                                                       (212) 549-2654 (fax)
                                                       ptoomey@aclu.org

                                                       Counsel for Plaintiffs




                                                   5
         Case 2:17-cv-02132-RBS Document 56 Filed 03/12/20 Page 6 of 6




                           CERTIFICATE OF SERVICE

       I, Susan M. Lin, hereby certify that on March 12, 2020 the foregoing Response

in Opposition to Defendants’ Motion to Strike was filed via the Court’s ECF system

and, as such, was served on the below counsel:

                            Paul E. Werner
                            Trial Attorney
                            United States Department of Justice
                            Civil Division, Tort Branch
                            P.O. Box 7146
                            Washington, D.C. 20044
                            Paul.Werner@usdoj.gov

                            Elizabeth Tulis
                            Trial Attorney
                            United States Department of Justice
                            Civil Division, Federal Programs Branch
                            P.O. Box 883
                            Washington, D.C. 20044
                            Elizabeth.Tulis@usdoj.gov




                                            /s/ Susan M. Lin
                                            Susan M. Lin
